United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-11089
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HECTOR VAZQUEZ,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:04-CR-156-3
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Hector Vazquez appeals from his conviction of being a felon

in possession of a firearm.    He contends that the firearm on

which his conviction was based was not seized during a

permissible protective sweep of the type authorized by Maryland

v. Buie, 494 U.S. 325 (1990).

     Vazquez was arrested inside one half of a duplex located at

5417 Lindsley in Dallas.    The firearm was seized from an armoire

in Vazquez’s bedroom, in the other half of the duplex, at 5419

Lindsley.   The arresting officers had warrants for the arrest of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11089
                                 -2-

Vazquez and Fidel Aguilera, who listed the duplex as his home

address.   Both halves of the duplex were owned by Vazquez’s

parents, who were on the front porch during Vazquez’s arrest.

Vazqeuz led officers on a chase through both halves of the

duplex.    After he was apprehended and read his rights, one of the

arresting officers asked Vazquez whether there were any weapons

present, and Vazquez directed him to the firearm in the armoire.

     We do not determine whether the Buie protective sweep

rationale applies to Vazquez’s case.   In light of the possibility

that Aguilera might be hiding in the duplex, Vazquez telling the

officer of the exact location of the firearm gave rise to an

exigent circumstance of potential danger sufficient to justify

the arresting officer’s search for, and seizure of, the firearm.

See United States v. Shannon, 21 F.3d 77, 81-82 (5th Cir. 1994);

United States v. Richard, 994 F.2d 244, 247-48 (5th Cir. 1993).

On the findings of the district court, the officer acted

reasonably in seizing the weapon specifically identified by

Vazquez.

     AFFIRMED.